Title: Resolution Providing for Three Vessels to Transmit Definitive Treaty When Ratified, [26 December 1783]
From: Continental Congress
To: 


        
          [26 December 1783]
        
        Resolved that the Agent of Marine be directed to have immediately three proper vessels ready, viz. one at this Port one at New York, and one at some Port to the Eastward to receive and convey to some port in France copies of the ratification of the Definitive treaty of peace between these states and his Britannic majesty when the same shall be completed, leaving to his discretion to engage such merchant vessels as may be ready to sail for Europe, paying the expences of their further detention, if he shall find that mode most eligible on the whole.
      